DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-3, 5, 7-9, and 15 were amended, claims 10-14, 16, and 17 were canceled, and claims 18-27 were newly added in the response filed on 11/25/2021.  Claims 1-9, 15, and 18-27 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    128
    931
    media_image1.png
    Greyscale
(filing receipt dated 1/11/2021). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  In the amendments to the specification and claims filed on 11/25/2021, the Applicant removed all of the new matter introduced into specification and claims in the preliminary amendment filed on 12/22/2020.  See p. 2-3 of the OA dated 8/26/2021. Therefore the claims can claim the benefit of the filing date of EPO 18181480.7 (7/3/2018) as the effective filing date of the claimed invention.  
Response to Amendment
The Applicant's amendments, dated 11/25/2021, are sufficient to overcome the objection(s) to claim 1 (see p. 3 of the OA dated 8/26/2021).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 11/25/2021, are sufficient to overcome the 35 USC 102(a)(2) rejection of claims 1-5 and 8-12 as being anticipated by WO2019/110371 (WO ‘371) and the 35 USC 102(a)(1) rejection of claims 1 and 3-8 as being anticipated by US3211781 (‘781).  See p. 3-9 of the OA dated 8/26/2021.  The Applicant newly amended independent claim 1 to recite that the molar amount of water present in the reaction mixture is 0 to 10 mole% of a total number of moles of the cyclic amide.  See [0023] of the specification as filed.  Neither WO ‘371 nor ‘781 teaches this limitation.  Therefore the rejections are withdrawn.  Also see p. 7-9 of the response filed on 11/25/2021.
The Applicant's amendments, dated 11/25/2021, are sufficient to overcome the 35 USC 103 rejection of claims 1-17 as being unpatentable over US 3211781 (‘781).  See p. 9-17 of the OA dated 8/26/2021.  The Applicant newly amended independent claim 1 to recite that the molar amount of water present in the reaction mixture is 0 to 10 mole% of a total number of moles of the cyclic amide. See [0023] of the specification as filed.  ‘781 teaches that the lactam ring opening takes place in the presence of water, and the examples teach a 1:1 molar ratio of the water:lactam.  ‘781 does not teach or suggest the new claim limitation, therefore the rejection is withdrawn.  Also see p. 9-12 of the response filed on 11/25/2021. 
New Claim Objections-Necessitated by Amendment
 Claims 1 and 21 are objected to because of the following informalities:  in the amendments filed on 11/25/2021, the Applicant appears to have amended claim 1 to include two identical instances of formula (II).  One of the structures should be deleted.  Further, though now both structures (I) and (II) in claim 1 have the same variables (R1 and R2), these variables are still different from the text of the claim (R1 and R2). R1 and R2 should be labeled the same in every instance in the claims.  A similar issue also claim 21 (R1 and R2 in the structures vs. R1 and R2 in the text). Appropriate correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 15, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3567763 (‘763, published on 3/2/1971).




Applicant Claims

    PNG
    media_image2.png
    423
    788
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    805
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    204
    790
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    274
    795
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    199
    795
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘763 is directed toward ester isocyanates and their preparation from amino acids or lactams through an acyl-containing amine hydrochloride intermediate.  See whole document, particularly abstract, claims, and examples.  With respect to claims 1-4, 6, 7, 9, 21, and 22, ‘763 teaches that the acyl-containing amine hydrochloride salts are prepared by reacting an amino acid or a lactam having 3 to 12 carbon atoms in the ring (a compound of claimed formula (II) wherein n is 3-12) with an alkanolamine, dihydroxy alcohol, or monohydroxyalcohol in the presence of hydrogen chloride gas (Bronsted-Lowry acid).  See col. 1, line 61-col. 4, line 5.  The lactams of ‘763 correspond to cyclic amides of claimed formula (II) and include compounds wherein n is 2 (propiolactams), 3 (butyrolactams/pyrrolidones, including 2-pyrrolidinone/pyrrolidine-2-one), 4 (piperidone/valerolactams), and 5 (caprolactams). See col. 3, lines 53-69. Examples 5-7, 13, 14, and 18-20 of ‘763 teach the use of the following lactams: 4,4-dimethyl azetidinone-2; -caprolactam; and 2-azacyclotridecanone, wherein at least -caprolactam (n = 5, R1 and R2 = H) falls within the scope of formula (II) of claims 1, 4, and 21 and is expressly recited as the cyclic amide in claims 22 and 23.
The alcohols of ‘763 include those of claimed formula R-(O-A)m-OH, wherein aliphatic alcohols such as alkanols having from 6-24 carbon atoms are preferred (m = 0 and R is an alkyl group which comprises 6-24 carbon atoms).  ‘763 further teaches that 
‘763 teaches that the reaction is carried out at a temperature in the range of 50-180C, which overlaps with the ranges of claims 1, 9, 15, 21, and 22.  See col. 2, lines 23-27 and MPEP 2144.05. ‘763 further teaches that when a lactam is employed as a reagent, that the esterification reaction may be carried out in the presence or absence of water.  ‘763 also teaches that the reaction may be carried out using several different methods employing different methods of adding reagents/conducting process steps.  See col. 2, lines 54-col. 3, line 3 and examples 5-7, 13, 14, and 18-20.  In particular, example 7 teaches an embodiment wherein 100% of the total amount of 2-azacyclotridecanone (a compound of formula (II) wherein n=11 and R1 and R2=H) is charged to the reaction apparatus along with 100% of the total amount of ethanolamine (analogous to the claimed alkanol) and a solvent and then hydrogen chloride gas is passed through with heating to produce -aminoethyl-12-aminolaurate dihydrochloride.  This order of operations reads on that of claims 1, 21, and 22.  The same order of reaction is repeated in examples 14 and 20.  Also see MPEP 2144.04(IV)(C).  Additionally, the reactions of examples 7 and 14 also appear to be carried out in the claims 1, 21, and 22.  See MPEP 2144.05.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 1-4, 6, 7, 9, 21, and 22, ‘783 does not explicitly teach any examples wherein a monohydroxy alkanol is employed in the reaction.  However, the skilled artisan would be motivated to substitute a monohydroxyalkanol in the reactions of ‘783 to arrive at compounds of claimed formula (I) because ‘783 explicitly suggests doing so.  The claimed compounds are useful as intermediates in the production of isocyanates and for curing epoxy resins and for condensation with formaldehyde and formaldehyde-containing materials.  See col. 2, lines 50-61.  With respect to the claimed molar ratio between the cyclic amide : alkanol, in ‘783 when an alkanolamine, also having only reactive –OH group, is employed in the reaction the molar ratio of cyclic amide : alkanolamine is 1:1.  Likewise, when a diol is employed in the reaction, having two reactive –OH groups, the molar ratio of cyclic amide : diol is 1 : 0.5. See examples.  As monohydroxy alkanols only have one reactive –OH group, the skilled artisan would be motivated to employ a 1:1 molar (stoichiometric) ratio of cyclic amide : monohydroxyalkanol when the monohydroxyalkanol is substituted for one of the exemplified diols or alkanolamines.  This value falls within the ranges of claims 1, 2, 15, 21, and 22.  Also see MPEP 2144.05.
claim 5, ‘763 exemplifies isooctyl alcohol, which is a commonly used synonym for 2-ethylhexanol, especially in older nomenclature/art, as evidenced by i) the Wikipedia entry for “2-Ethylhexanol”, downloaded from https://en.wikipedia.org/wiki/2-Ethylhexanol on 1/24/2022 (see “nomenclature” section) and ii) Sigma-Aldrich web catalogue page for “2-Ethyl-1-hexanol”, downloaded from https://www.sigmaaldrich.com/US/en/product/aldrich/538051 on 1/24/2022 (see “synonym” section). 2-Ethylhexanol corresponds to a branched alcohol of formula R-(O-A)m-OH, wherein m is 0 and there is a ethyl chain branched on the carbon atom beta  to the oxygen atom (the “2” position based on IUPAC nomenclature) in the main hexyl chain of the alcohol.  See structures in evidentiary documents.  Additionally, even if ‘763 does not explicitly teach an exemplary branched alcohol, ‘763 clearly teaches that these fall within the scope of the disclosed reaction.  See col. 3, lines 43-53.
	With respect to claim 8, 2-ethylhexanol (isooctyl alcohol) meets both limitations of the claim.  See [0051] of the specification as filed and the Wikipedia entry for “2-ethylhexanol”, downloaded from https://en.wikipedia.org/wiki/2-Ethylhexanol on 1/24/2022 (see “boiling point” section under “properties”).  Further, though the boiling point of a compound depends upon the pressure at which it is measured, hexyl alcohol also has a boiling point falling within the claimed range as evidenced by “1-Hexanol”, downloaded from https://pubchem.ncbi.nlm.nih.gov/compound/8103#section=Boiling-Point&fullscreen=true on 1/24/2022.  Also see MPEP 2144.05 and col. 3, lines 43-53 of ‘763.
	With respect to claim 15, see discussions of claims 2-9 above, wherein claim 15 includes all of the limitations in a single claim.
claims 18-20, ‘763 teaches that water may or may not be present in the esterification reaction when a lactam is employed as the amino acid source and that when water is present it is preferably present in a 1:1 molar ratio with the lactam (cyclic amide).  See col. 2, line 54-col. 3, line 3. This falls outside of the claimed range.  However, ‘763 also exemplifies processes wherein the esterification reaction is run under substantially anhydrous conditions.  See examples 7 and 14.  However, unless extra purifications were carried out on all reagents before the reaction is carried out, for which there is no teaching in ‘763, there are likely trace amounts of water present in the mixture such that the amount of water present in the reaction is about 0% instead of exactly 0%.  It seems unlikely that stringent measures were carried out to remove all water from the reactions of ‘763 as ‘763 acknowledges that the reaction can proceed in and be facilitated by water.  The negligible and/or trace amounts of water present in the reagents would be expected to fall within or close to the claimed ranges by those or ordinary skill in the art.  Also see MPEP 2144.05.
	With further respect to claims 22 and 23, ‘763 does exemplify the use of hydrogen chloride (anhydrous hydrochloric acid) or 37 wt% concentration hydrochloric acid (the aqueous form of hydrogen chloride), however, the content of water in the 37 wt% hydrochloric acid appears to fall outside of the claimed range of 0 to 2 mole%. See examples 18-20 of ‘763. ‘763 also teaches that anhydrous hydrogen chloride can be used as the strong acid.  As discussed with respect to claims 18-20 above, it is likely that there are trace amounts of water present in the reaction mixture.  Therefore when the hydrogen chloride gas is flowed through the reaction mixture, some amounts of 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed invention based on the teachings of ‘763 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to substitute a monohydroxyalkanol in the reactions of ‘783 to arrive at compounds of claimed formula (I) because ‘783 explicitly suggests doing so.  The claimed compounds are useful as intermediates in the production of isocyanates and for curing epoxy resins and for condensation with formaldehyde and formaldehyde-containing materials.  See col. 2, lines 50-61.  With respect to the claimed molar ratio between the cyclic amide : alkanol, in ‘783 when an alkanolamine, also having only reactive –OH group, is employed in the reaction the molar ratio of cyclic amide : alkanolamine is 1:1.  Likewise, when a diol is employed in the reaction, having two reactive –OH groups, the molar ratio of cyclic amide : diol is 1 : 0.5. See examples.  As monohydroxy alkanols only have one reactive –OH group, the skilled artisan would be motivated to employ a 1:1 molar (stoichiometric) ratio of cyclic amide : monohydroxyalkanol when the monohydroxyalkanol is substituted for one of the exemplified diols or alkanolamines.  Also see MPEP 2144.05.

Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3567763 (‘763), published on 3/2/1971), as applied to claims 1-9, 15, and 18-23 above, and further in view of US 3939200 (‘200, published on 2/17/1976).
Applicant Claims

    PNG
    media_image7.png
    385
    796
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘763 discloses the use of isooctyl alcohol (2-ethylhexanol) as a preferred alkanol, hydrogen chloride and hydrochloric acid as preferred strong acid catalysts, and 3-caprolactam and 2-pyrrolidone/pyrrolidine-2-one as preferred lactams.  See col. 2, line 54-col. 3, line 3 and col. 3, lines 43-53 and lines 62-69 and examples. 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘763 does not explicitly teach or suggest the use of isodecanol as the alkanol or sulfuric or phosphoric acid as the strong acid catalyst.  With respect to isodecanol, even if ‘763 does not explicitly teach the specific branched alcohol, ‘763 clearly teaches that these fall within the scope of the disclosed reaction as secondary alcohols can be employed and isooctyl and trimethylnonyl branched alkanols are specifically named.  See col. 3, lines 43-53. It would be predictably and prima facie obvious to substitute one branched alkanol for another in the reaction of ‘763.
claims 24-27, ‘200 teaches that strong acids which are suitable to catalyze the esterification reaction include hydrochloric acid, sulfuric acid, and phosphoric acid.  See col. 3, lines 28-50 and list of strong mineral acids in col. 2, lines 24-27.  Additionally, ‘200 teaches that the acyl amine salts derived from the use of the any of these strong acids have the same utility as the hydrochloride salts of ‘763. See col. 1, lines 31-43.  Further, like ‘763, ‘200 teaches that water is optional in the reaction and ‘763 and ‘200 share the same examples wherein anhydrous hydrogen chloride or 37wt% aqueous hydrochloric acid is employed in the reaction. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘763 and ‘200 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to substitute one known branched alkanol for another because ‘763 teaches that the reaction is predictable regardless of the alkanol used and that the products produced therefrom have known commercial utility.  See col. 1, lines 51-61. A person of ordinary skill would have been motivated to substitute one anhydrous or concentrated strong mineral acid for another because ‘200 teaches other mineral acids that would be predictable and suitable substitutes for the anhydrous hydrogen chloride/concentrated hydrochloric acid prima facie obvious.  Further, as ‘763 and ‘200 teach that the reaction can be run in the absence of water and in the presence of a highly concentrated strong acid, the skilled artisan would also be motivated to predictably use highly concentrated or anhydrous forms of the other acids if available to effect the same esterification with a reasonable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622